DOYLE, Judge,
concurring.
I concur in the result reached by the majority in this appeal for the reasons underlying my dissent in Hershey Chocolate Co. v. Workmen’s Compensation Appeal Board (Lasher), 162 Pa.Commonwealth Ct. 23, 638 A.2d 336 (1994), petition for allowance of appeal pending, 101 M.D. Allocatur Docket 1994.
If the mere enlargement of a claimant’s job responsibilities in the climb up the corporate ladder is a sufficient basis on which to predicate a compensable psychic disorder, Hershey Chocolate Co., then certainly the facts in this case should compel a similar result.